Citation Nr: 1118005	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-30 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection on a secondary basis for nerve damage of the bilateral lower extremities.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.  

3.  Entitlement to a rating in excess of 30 percent for postoperative residuals of a left knee injury with involvement of Muscle Group XIV.  

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left hip prior to January 29, 2010, and in excess of 30 percent on and after March 1, 2010.  

5.  Entitlement to a rating in excess of 10 percent for arthralgia of the left ankle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

During the pendency of the appeal, an increased evaluation from noncompensable to 10 percent was granted for left ankle arthralgia effective June 30, 2005, by an August 2007 statement of the case.  Similarly, the Veteran was awarded a temporary 100 percent rating from January 29, 2010, to March 1, 2010, for the left hip following a total hip arthroplasty in January 2009.  The RO assigned a 30 percent rating from March 1, 2010, for the left hip.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  


The Veteran has informed VA that he is terminally ill and wishes his appeal expedited.  The Board construes his request as one to advance the case on the docket by reason of serious illness.  The undersigned hereby grants his motion to advance the case on the docket.  See 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2007 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  In a statement submitted in February 2008, the Veteran specifically requested that the RO schedule his Travel Board hearing at the St. Louis, Missouri VA RO rather than the Chicago RO, due to the fact that he lives closer to the St. Louis RO, and does not have the transportation to travel to Chicago.  Unfortunately, the Veteran was mistakenly scheduled for a Travel Board hearing at the Chicago RO.  In an April 2010 Report of General Information slip, the RO acknowledges the fact that the Veteran was erroneously scheduled for a hearing at the Chicago RO.  The RO attempted to contact the Veteran prior to his hearing, but the Veteran could not be reached.  A complete and thorough review of the claims folder indicates that the Veteran has not yet been provided with his requested hearing.  Despite the fact that the Veteran did not respond to the RO, the record does not reflect that he has specifically withdrawn his request for a hearing.  

Consequently, a remand of the present appeal is necessary to afford the Veteran his requested hearing.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing at the St. Louis, Missouri RO with a Veterans Law Judge.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

